 

Exhibit 10.8

SEACHANGE INTERNATIONAL, INC.

Performance Stock Unit Agreement

 

SeaChange International, Inc., a Delaware corporation (the “Company”), hereby
grants as of the award date below (“Award Date”) to the person named below (the
“Recipient”), and the Recipient hereby accepts, an award (“Award”) of
Performance Stock Units (“PSU”) that will vest as described in the Vesting
Schedule, such Award to be subject to the terms and conditions specified in the
attached Exhibit A.

 

Recipient Name:

 

Award Date:

 

Target Number of PSUs:

 

Vesting Schedule:  

 

 

Vesting Date

 

Target Number of PSUs

 

 

 

 

 

 

 

PSUs (the “Target Tranche 1 Shares”), with the number awarded to be based on the
performance-based goals approved by the Committee as of the Award Date and
attached hereto as Attachment 1.

 

 

 

 

 

 

 

PSUs (the “Target Tranche 2 Shares”), with the number awarded to be based on
performance-based goals to be established by the Company subsequent to the Award
Date and to be attached hereto as Attachment 2.

 

 

 

 

 

 

 

PSUs (the “Target Tranche 3 Shares”), with the number awarded to be based on
performance-based goals to be established by the Company subsequent to the Award
Date and to be attached hereto as Attachment 3.

 

By signing this Agreement, the Recipient acknowledges receipt of a copy of this
Agreement and a copy of the Plan (as defined below) and the Prospectus related
thereto.  

 

This Agreement will be effective only upon execution by the Recipient and
delivery of such signed Agreement to the Company.

 

IN WITNESS WHEREOF, the Company and the Recipient have caused this instrument to
be executed as of the Award Date set forth above.

 

 

 

SEACHANGE INTERNATIONAL, INC.

(Recipient Signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Street Address)

 

By:

 

 

 

 

Name:

 

Peter R. Faubert

(City/State/Zip Code)

 

Title:

 

Chief Financial Officer, Senior Vice President & Treasurer




 

--------------------------------------------------------------------------------

 

Exhibit A

 

Performance Stock Unit Agreement

Terms and Conditions

 

1.Award.    The Recipient is hereby granted an Award of PSUs, effective as of
the date set forth on the cover page attached hereto (the “Award Date”), subject
to the terms and condition set forth herein (collectively with the cover page,
the “Agreement”), and subject to and governed by the Company’s Second Amended
and Restated 2011 Compensation and Incentive Plan (the “Plan”).  Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Plan. Each PSU represents the right to receive one share of the Company’s
Common Stock upon the satisfaction of terms and conditions set forth in this
Agreement and the Plan. The Recipient shall have no rights as a stockholder,
including dividend or voting rights, with respect to the PSUs.

2.Vesting. Except as set forth in Section 5 herein, the PSUs will remain
restricted and may not be sold, assigned, exchanged, pledged or otherwise
transferred by the Recipient until the PSUs have become vested pursuant to the
terms of this Agreement.   The PSUs will vest as provided on the cover page
hereto.  Each date on which a portion of the Award vests shall be referred to
herein as a “Vesting Date.”  Upon the occurrence of a “Change in Control” (as
defined in the form of the Company’s Change in Control Severance Agreement),
fifty percent (50%) of the target number of PSU’s to vest in prospective periods
shall vest immediately prior to a Change in Control, subject to the Recipient
being an employee of the Company as of such date.

3.Distribution of the Award; Tax Election; Dividend Equivalents.  As soon as
reasonably practicable following each Vesting Date, the Company will release the
portion of the Award that has become vested as of such Vesting Date in the form
of shares of the Company’s Common Stock.  Recipient’s tax obligations for the
vesting of these shares shall be satisfied by an Automatic Sell-To-Cover (STC)
by Broker (as described in subsection (b) below) unless Recipient notifies the
Company’s stock administrator in writing, prior to the vesting of these shares,
that Recipient would prefer to pay the Company directly (as described in
subsection (a) below).

(a)    Payment by Recipient to Company.  The Company shall provide the Recipient
with at least seven (7) days written notice prior to the Vesting Date; such
notice to specify the amount that the Recipient is required to pay to satisfy
any applicable withholding Taxes (as hereinafter defined). The Recipient may
deposit with the Company an amount of cash equal to the amount determined by the
Company, utilizing a tax rate determined by the Company in its reasonable
discretion, to be required with respect to any withholding taxes, FICA
contributions, or the like under any national, federal, state, local or other
statute, ordinance, rule, or regulation in connection with the award or
settlement of the restricted stock units (the “Taxes”).  Alternatively, if the
Company does not receive such amount from the Recipient at least two (2) days
prior to the Vesting Date, the Company will withhold a number of shares (rounded
up to the nearest whole share) of the Company’s Common Stock with a market value
determined as of the close of business on the business day immediately preceding
the Vesting Date) equal to the amount of such Taxes associated with the vesting
or settlement of the Award; provided, however, that the Company shall not be
liable for determining the exact number of shares.

(b)    Automatic Sell-To-Cover (STC) by Broker.  Upon the vesting of such PSUs,
the Company will provide irrevocable instructions to a broker on behalf of the
Recipient to sell a number of shares equal in value to reasonably satisfy any
applicable withholding taxes, FICA contributions, or the like under any
national, federal, state, local or other statute, ordinance, rule, or regulation
in connection with the vesting of the PSUs (the “Taxes”).   The proceeds from
such sale will be remitted to the Company to pay the Taxes on behalf of the
Recipient. By accepting this PSU award, the Recipient is hereby authorizing the
Company to provide such instructions regarding the settlement of the PSUs and
the payment of the Taxes.

The Recipient shall have the right to receive dividend equivalent payments with
respect to the Common Stock subject to the Award as provided in this
paragraph.  Upon each Vesting Date, Recipient shall be entitled to receive a
dividend equivalent payment in respect of the shares of Common Stock covered by
the Award that are not vested on the record date for each dividend payment, if
any, made by the Company on its Common Stock for which the record date occurred
(i) on or after the Award Date or the immediately preceding Vesting Date, as the
case may be, and (ii) prior to the applicable Vesting Date, in an amount in cash
equal to the amount of any dividend which otherwise would have been paid to the
Recipient if such unvested shares had been issued for the benefit of the
Recipient on the record dates for such dividend payments, subject to any
applicable withholding for Taxes.  Such dividend equivalent payments may be
settled by

2

--------------------------------------------------------------------------------

 

the Company subject to such other conditions or terms that the Committee may
establish. Except for dividend equivalent payments, the Recipient shall have no
rights as a stockholder, including voting rights, with respect to the PSUs.

4.Termination of Relationship with the Company.  If the Recipient ceases to be
employed by the Company or a Subsidiary, or to be a Director of the Company, for
any reason, any portion of the Award that has not become vested on or prior to
the date of such cessation shall thereupon be forfeited.  

5.Award Not Transferable.  The Award will not be assignable or transferable by
the Recipient, except by will or the laws of descent and distribution.

6.Transferability of Award Shares.  Until registered under the Securities Act of
1933, as amended, or any successor statute (the “Securities Act”), the shares of
Common Stock represented by the PSUs will be of an illiquid nature and will be
deemed to be “restricted securities” for purposes of the Securities
Act.  Accordingly, such shares must be sold in compliance with the registration
requirements of the Securities Act or an exemption therefrom.  The Company
reserves the right to place restrictions required by law on any shares of the
Company’s Common Stock received by the Recipient pursuant to the Award.

7.Conformity with the Plan.  The Award is intended to conform in all respects
with, and is subject to applicable provisions of, the Plan. To the extent that
any provision of this Agreement conflicts with the express terms of the Plan, it
is hereby acknowledged and agreed that the terms of the Plan shall control and,
if necessary, the applicable provisions of this Agreement shall be deemed to be
amended so as to carry out the purpose and intent of the Plan. By the
Recipient’s acceptance of this Agreement, the Recipient agrees to be bound by
all of the terms of this Agreement and the Plan.  Notwithstanding any other
provision of this Section 7, in the event that the provisions of this Agreement
are subject to Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder ("Section 409A"), the
provisions of this Agreement shall comply with, and shall be interpreted in a
manner consistent with, Section 409A.

8.No Rights to Continued Employment.  Nothing in this Agreement confers any
right on the Recipient to continue as an employee or Director of the Company or
a Subsidiary or affects in any way the right of any of the Company or a
Subsidiary to terminate any such relationship of the Recipient.

9.Miscellaneous.

(a)Notices.  All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, if to the Recipient, to the address set forth above or at the address
shown on the records of the Company, and if to the Company, to the Company’s
principal executive offices, attention of the Corporate Secretary.

 

(b)Entire Agreement; Modification.  This Agreement, together with the Plan,
constitutes the entire agreement between the parties relative to the subject
matter hereof, and supersedes all proposals, written or oral, and all other
communications between the parties relating to the subject matter of this
Agreement.  The Company may amend, suspend or terminate the Plan, this Agreement
and the Award granted hereunder at any time; provided, however, that no such
amendment, suspension or termination may materially impair any Award without the
Recipient’s written consent.

 

(c) Fractional Shares.  If the shares under this Award become issuable for a
fraction of a share because of the adjustment provisions contained in the Plan,
such fraction shall be rounded down to the nearest whole share.

 

(d)Severability.  The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(e)Successors and Assigns.  Except as provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, subject to the limitations set forth in Section 5
hereof.

 

3

--------------------------------------------------------------------------------

 

(f)Governing Law.  Participants and the Company agree to resolve issues that may
arise out of or relate to the Plan or the same subject matter by binding
arbitration in Boston, Massachusetts in accordance with the rules of the
American Arbitration Association. The Plan and Award granted hereunder,
including the Agreement, shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts, excluding its conflicts or choice
of law rules or principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

 

(g)Data Protection Waiver.  The Recipient understands and consent to the Company
or its agents or independent contractors appointed to administer the Plan
obtaining certain of the Recipient’s personal employment information required
for the effective administration of the Plan and that such information may be
transmitted outside of the country of the Recipient’s employment and/or
residence.  Information relating to the Recipient’s participation under the Plan
may constitute personal data that is subject to the Company’s policies on
protection and use of personal data.

 

(h)Clawback.  This Award and any resulting payment or delivery of shares of the
Company’s Common Stock is subject to set-off, recoupment, or other recovery or
“claw back” as required by applicable law or by a Company policy on the claw
back of compensation, as amended from time to time.

 

[Remainder of Page Intentionally Left Blank]

 

 

4